On April 14, 1915, plaintiff, R.T. Bentley, filed an action in the county court of Rogers county for the recovery of damages to a carload of cattle transported from Morrell. Ark. to Claremore, Okla. on April 25, 1913. The contract under which the cattle were shipped contained the following provision:
"That no suit or action against the first party for loss, damage, or delay to or of the live stock shipped under this contract, shall be sustainable in any court of law or equity, unless such suit or action is commenced within six months next after the cause of action shall occur, and should any suit or action be commenced against the first party after the expiration of six months, the lapse of time shall be constituted conclusive evidence against the validity of such claim, any statute of limitation to the contrary notwithstanding."
This paragraph of the shipping contract the company pleaded in bar of a recovery. The defense interposed should have been sustained by the trial court. The Carmack Amendment of June 29 1906 (34 Stat: 593. c. 3591; U.S. Comp. Stat. Supp. 1911. p. 1304) § 7, par. 11, 12, to Act Feb. 4, 1887 (24 Stat. 386, c. 104) § 20, furnishes the exclusive *Page 166 
rule on the subject of liability of the carrier under contracts for interstate shipments. Where a contract for the shipment of live stock provides that no suit or action against the carrier shall be sustained in any court of law or equity, "unless such suit or action is commenced within six months next after the cause of action shall occur," the failure to institute an action within such time is, in the absence of special circumstances rendering such stipulation invalid, or excusing noncompliance, a reasonable provision and binding upon the parties to it. It was so held in Missouri, K.  T. Ry. Co. v. Harriman Bros., 227 U.S. 657, 33 Sup. Ct. 397, 57 L. Ed. 690, which opinion has been followed by this court in St. Louis  S. F. R. Co. v. Pickens, 51 Okla. 455, 151 P. 1055; Chicago, R. I.  P. Ry. Co. v. Paden, 63 Okla. 51, 162 P. 727; St. Louis S. F. R. Co. v. Taliaferro, 66 Okla. 121. 168 P. 438; Atchison, T.  S. F. Ry. Co. v. Coore, 71 Okla. 112,175 P. 539. We are not prepared to say as a matter of law that the six months given plaintiff in the above-mentioned paragraph of the bill of lading did not afford him sufficient time in which to bring his action.
It will be noted that this case arose before the passage of the act of Congress approved March 4, 1915 (38 Stat. 1196, c. 176), providing, among other things, that it should be unlawful for any common carrier, in cases arising within the act, "to provide by rule contract, regulation or otherwise a shorter period for giving notice of claims than ninety days and for the filing of claims for a shorter period than four months and for the institution of suits than two years."
The judgment of the trial court is reversed, and the cause remanded, with instructions to dismiss the petition.